Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 6/30/2022.
Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive.
First, the applicants argue “while Verkasalo discloses pattern matching…pattern matching is not disclosed as being used to identify a plurality of computer application visible in a screenshot.”  The examiner respectfully disagrees.  Verkasalo teaches using the pattern matching of screenshots to classify applications running in the device at least into foreground and background applications, and logging the same information.  This falls within the scope of identifying applications from the screenshots, and as such the examiner does not find the argument persuasive.
The applicants further argue “and there is no disclosure [in Verkasalo] of using any of the claimed image recognition techniques in any capacity”. The examiner notes that the list of techniques encompasses all possible techniques.  This is due to the fact that the list includes both “linear classifiers” and “non-linear classifiers”.  These two categories cover all possible classifiers.  If a classifier does not fall within “linear classifier” it must fall within “non-linear classifier”.  Likewise, if a classifier does not fall within “non-linear classifier” it must fall within “linear classifier”.  As such, the claim language is such that any and every classifier falls into the scope of the claim.  Therefore, whether Verkasalo and Shaw explicitly teach one of the claimed classifiers is moot, because simply teaching classifying places the classifier into the scope of the claim.
Furthermore, the use of fingerprints for application identification falls within the scope of “linear classification”.  If the screenshot shows the matching fingerprint characteristics, then it is classified as such, which is a linear classification.  As such, the examiner does not find the argument persuasive.
The applicants then argue “nor does Shaw disclose ‘ blurring the screenshot using an image scaling algorithm”. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, as previously presented in the rejection of now cancelled claim 2, it is the combination of the teachings of Verkasalo and Shaw, along with what was well known in the art before the effective filing date, that has been relied upon in rejecting the claims.  In the case of using an image scaling algorithm to blur the screenshots, as presented in the rejection of former claim 2, image scaling algorithms for blurring was well known in the art, and as such the claims were rejected as being obvious.
The applicants have not argued against the previous rejection of claim 2, or the reasoning thereof, and as such the examiner maintains that the rejection was and remains valid.  As such, the examiner does not find persuasive the applicant’s arguments against the references individually.  It is the combination of teachings that is relied upon in rejecting the claims.  Thus, the examiner has maintained the rejections accordingly below.


The examiner notes the applicants’ lack of traversal of the examiner’s previous statements of what was well known in the art before the effective filing date of the invention.  As such, the examiner is now considering those statements to be applicant admitted prior art.  See MPEP Section 2144.03(c).
All objections and rejections not set forth below have been withdrawn.
Claims 1, 3, 4, 6-11, 13-14, 16-18, 21, and 22 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 6-11, 13-14, 16-18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Verkasalo (US Patent Application Publication Number 2019/0026212), and further in view of Shaw et al. (US Patent Application Publication Number 2017/0068829).
Regarding claim 1, Verkasalo disclose a method for summarization of digital activity, comprising: in an information processing apparatus comprising at least one computer processor and at least one display (Verkasalo Fig. 1 for example), a digital activity computer program performing the following: capturing a screenshot of the at least one display (Verkasalo Fig. 3 and Paragraphs 0021, 0045-0046, and 0169-0182 for example); identifying a plurality of computer application visible in the screenshot using one or more image recognition technique selected from the group consisting of Neural Networks, Deep Neural Networks, Convolutional Neural Networks, Capsule Neural Networks, Tree-based algorithms, Support Vector Machines, linear classifiers, and non-linear classifiers (Verkasalo Fig. 3 and Paragraphs 0021, 0045-0046, and 0169-0182 for example); identifying a foreground or actively-used application out of the plurality computer applications in the screenshot (Verkasalo Fig. 3 and Paragraphs 0021, 0045-0046, and 0169-0182 for example); and logging the visible computer applications and the foreground or actively-used application in a log file (Verkasalo Fig. 3 and Paragraphs 0021, 0045-0046, and 0169-0182 for example), but Verkasalo did not explicitly teach privacy-preserving including blurring the screenshot using an image scaling algorithm.
Shaw taught that in order to protect the privacy of sensitive information and prevent such information from being disseminated, when a screenshot is captured it should be processed in a manner to protect the sensitive information including blurring the captured screenshot (Shaw Paragraphs 0014, 0036, and 0053, for example).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Shaw in the activity logging system of Verkasalo by blurring the screenshots before allowing them to be analyzed for logging purposes.  This would have been obvious because the person having ordinary skill in the art would have been motivated to protect any sensitive information in the screenshot from being disseminated through the screenshot.
Further, while Verkasalo and Shaw taught blurring the screenshots, they did not teach any specific means for doing so.
However, before the effective filing date, there were many known techniques for introducing blur into images, including image-scaling techniques such as Nearest-neighbor interpolation, Bilinear and Bicubic algorithms, Sinc and Lanczos resampling, Fourier-transform methods, and Convolutional Neural Networks.  As such, it would have been obvious to the person having ordinary skill in the art, before the effective filing date of the invention, to have employed any of these blurring techniques in the system of Verkasalo and Shaw with the predictable result of blurring the captured screenshots.  This would have been obvious because the person having ordinary skill in the art would have been motivated to provide a specifically known means for introducing the generically taught blur into the screenshots.  

Regarding claim 11, Verkasalo disclosed a system for summarization of digital activity, comprising: a backend executing a logging program (Verkasalo Fig. 2a and Fig. 3 and Paragraphs 0021, 0045-0046, and 0169-0182 for example); and an electronic device comprising at least one computer processor and at least one display and executing a digital activity computer program (Verkasalo Fig. 2a and Fig. 3 and Paragraphs 0021, 0045-0046, and 0169-0182 for example); wherein: the digital activity computer program captures a screenshot of the at least one display (Verkasalo Fig. 2a and Fig. 3 and Paragraphs 0021, 0045-0046, and 0169-0182 for example); the digital activity computer program identifies a plurality of computer application visible in the screenshot using one or more image recognition technique selected from the group consisting of Neural Networks, Deep Neural Networks, Convolutional Neural Networks, Capsule Neural Networks, Tree-based algorithms, Support Vector Machines, linear classifiers, and non-linear classifiers (Verkasalo Fig. 2a and Fig. 3 and Paragraphs 0021, 0045-0046, and 0169-0182 for example); the digital activity computer program identifies a foreground or actively-used application out of the plurality computer applications in the screenshot (Verkasalo Fig. 2a and Fig. 3 and Paragraphs 0021, 0045-0046, and 0169-0182 for example); the digital activity computer program logs the visible computer applications and the foreground or actively-used application in a log (Verkasalo Fig. 2a and Fig. 3 and Paragraphs 0021, 0045-0046, and 0169-0182 for example); and the digital activity computer program communicates the log to the logging program on the backend (Verkasalo Fig. 2a and Fig. 3 and Paragraphs 0021, 0045-0046, and 0169-0182 for example), but Verkasalo did not explicitly teach privacy-preserving digital activity computer program blurring the screenshot using an image scaling algorithm.
Shaw taught that in order to protect the privacy of sensitive information and prevent such information from being disseminated, when a screenshot is captured it should be processed in a manner to protect the sensitive information including blurring the captured screenshot (Shaw Paragraphs 0014, 0036, and 0053, for example).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Shaw in the activity logging system of Verkasalo by blurring the screenshots before allowing them to be analyzed for logging purposes.  This would have been obvious because the person having ordinary skill in the art would have been motivated to protect any sensitive information in the screenshot from being disseminated through the screenshot.
Further, while Verkasalo and Shaw taught blurring the screenshots, they did not teach any specific means for doing so.
However, before the effective filing date, there were many known techniques for introducing blur into images, including image-scaling techniques such as Nearest-neighbor interpolation, Bilinear and Bicubic algorithms, Sinc and Lanczos resampling, Fourier-transform methods, and Convolutional Neural Networks.  As such, it would have been obvious to the person having ordinary skill in the art, before the effective filing date of the invention, to have employed any of these blurring techniques in the system of Verkasalo and Shaw with the predictable result of blurring the captured screenshots.  This would have been obvious because the person having ordinary skill in the art would have been motivated to provide a specifically known means for introducing the generically taught blur into the screenshots.  
Regarding claims 3 and 13, while Verkasalo and Shaw taught blurring the screenshots, they did not explicitly provide any means for doing so.
However, before the effective filing date, there were many known techniques for introducing blur into images, including image-scaling techniques such as Nearest-neighbor interpolation, Bilinear and Bicubic algorithms, Sinc and Lanczos resampling, Fourier-transform methods, and Convolutional Neural Networks.  As such, it would have been obvious to the person having ordinary skill in the art, before the effective filing date of the invention, to have employed any of these blurring techniques in the system of Verkasalo and Shaw in order to blur the captured screenshots.  This would have been obvious because the person having ordinary skill in the art would have been motivated to provide a specifically known means for introducing the generically taught blur into the screenshots.  

Regarding claims 4 and 14, Verkasalo and Shaw taught that the plurality of computer applications are further identified using graphical features, spatial patterns, and layout identification landmarks using image-recognition techniques (Verkasalo Fig. 2a and Fig. 3 and Paragraphs 0021, 0045-0046, and 0169-0182 for example).
Regarding claims 6 and 16, Verkasalo and Shaw taught that the foreground or actively-used application is identified based on user feedback (Verkasalo Fig. 2a and Fig. 3 and Paragraphs 0021, 0045-0046, and 0169-0182 for example – display interaction, user’s level of engagement, etc.).
Regarding claims 7 and 17, Verkasalo and Shaw taught that the foreground or actively-used application is identified based on a color layout of the foreground or actively-used application (Verkasalo Fig. 3 and Paragraphs 0021, 0045-0046, 0157, and 0169-0182 for example).
Regarding claims 8 and 18, Verkasalo and Shaw taught that the foreground or actively-used application is identified based on a mouse cursor location or a pixelated area relative to another visible computer applications (Verkasalo Fig. 3 and Paragraphs 0021, 0045-0046, and 0169-0182 for example).
Regarding claims 9 and 21, Verkasalo and Shaw taught that the step of identifying a foreground or actively-used application out of the plurality computer applications in the blurred screenshot comprises identifying a center of attention and gaze duration for a user (Verkasalo Fig. 3 and Paragraphs 0021, 0045-0046, and 0169-0182 for example).
Regarding claims 10 and 22, Verkasalo and Shaw taught logging a time that the visible computer applications and foreground or actively-used application are used (Verkasalo Fig. 3 and Paragraphs 0021, 0045-0046, and 0169-0182 for example).
Conclusion
Claims 1, 3, 4, 6-11, 13-14, 16-18, 21, and 22 have been rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T HENNING/            Primary Examiner, Art Unit 2491